Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11031502 (hereinafter Pat-02) in view of Tak (US 20170110554).

Regarding claim 15. The claims 17-18 of Pat-02 discloses the claim 15 except non-uniform thickness.
But Tak discloses non-uniform thickness (Fig 1B, see 162).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims 17-18 of Pat-02 to have the Tak’s feature for the purpose of providing enhanced effective switching capacitance. Thereby enhancing performance.

Regarding claim 16. The claims 17-18 of Pat-02 in view of Tak discloses the claim 15. Tak discloses the first epitaxial layer has a third thickness on side surfaces of gate structure (150S) in a lower portion of each of the plurality of channel layers (NSS) in the first direction, and the third thickness is different from the first thickness (Fig 1B).

Regarding claim 18. The claims 17-18 of Pat-02 in view of Tak discloses the claim 15. Tak discloses the first epitaxial layer 162 ([0084]: SiGe layer) surrounds a lower surface and side surfaces of the second epitaxial layer 162 ([0084]: a top of SiGe layer of the plurality of SiGe layer on SiC layer) in the first direction (Fig 1B).

Regarding claim 19. The claims 17-18 of Pat-02 in view of Tak discloses the claim 18. Tak discloses the second epitaxial layer 162 ([0084]: a top of SiGe layer of the plurality of SiGe layer on SiC layer) is spaced apart from the active region (NSS) by the first epitaxial layer 162 ([0084]: SiGe layer).

Regarding claim 20. The claims 17-18 of Pat-02 in view of Tak discloses the claim 18. Tak discloses a contact plug 190 connected to the source/drain region 162,
wherein the first epitaxial layer 162 ([0084]: SiGe layer) is spaced apart from the contact plug (Fig 1B).


Allowable Subject Matter
Claims 1-14 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the internal spacer layers having internal side surfaces facing the gate structure and curved towards the gate structure in the first direction; first epitaxial layers including arsenic (As) and including first layers on side surfaces of the plurality of channel layers in the first direction and a second layer on the active region at a lower end of the source/drain region; and a second epitaxial layer on the first epitaxial layer, the second epitaxial layer filling spaces between the first epitaxial layers and including phosphorus (P), the second layer has a first thickness in an edge region adjacent to the plurality of channel layers and has a second thickness, greater than the first thickness, in a center region in the first direction, and the gate structure includes a gate electrode having a first width in the first direction on the uppermost surface of the plurality of channel layers and having a second width in the first direction, greater than the first width, below the plurality of channel layers.”

Claims 15-20 would be allowable if overcome the nonstatutory double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first epitaxial layer has flexures formed by non-uniform thickness, and the first epitaxial layer has a first thickness on the side surfaces of the plurality of channel layers and has a second thickness, greater than the first thickness, on the upper surface of the active region.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826